Title: From George Washington to Jonathan Bryan, 2 June 1777
From: Washington, George
To: Bryan, Jonathan



Sir
Head Quarters Middle Brook 2d June 1777

I am honored with yours of the 24th of Feby last by Colo. White who arrived here two days ago.
Your Request to me to grant permission to Colo. White to recruit in

the Northern States is what I have not the least right to comply with. If a liberty of that kind is allowed it must be by the particular indulgence of the States, for they have already had their full Quota of Men assessed by Congress. And a recommendation for this liberty goes properly from Congress and not from Sir Yr most obt Servt.
